DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 07/13/22 has been entered and fully considered.
Claims 1-24 are pending of which claims 1, 18  and 23 are independent.
The IDS(s) submitted on 07/27/22, 06/23/22, 05/26/22, and 12/12/21 has been considered.
The Terminal Disclaimer filed on 07/13/2022 obviates all double patenting rejections made in view of applications 16/626555, 16/910269 and 16/940897 in the last office action.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claims 1-17 are allowable over the prior art since none of the prior art taken
individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
		“…determine a count of data pad bits for a user based on a count of Low- Density Parity-Check (LDPC) codewords for the user, an LDPC codeword length for the user, an LDPC code rate for the user, and a length of a Physical Layer (PHY) Service Data Unit (PSDU) for the user ;
	 determine scrambled PSDU bits for the user based on a concatenation of a scrambled PSDU for the user concatenated with a first plurality of zero bits, a count of zero bits in the first plurality of zero bits is equal to the count of data pad bits for the
 user ; 
	 convert the scrambled PSDU bits for the user into a plurality of LDPC codewords for the user;
	 generate a coded bitstream for the user based on the plurality of LDPC codewords for the user; 
	determine a count of coded pad bits for the user based on a count of Orthogonal Frequency Division Multiplexing (OFDM) symbols for the user, the count of LDPC codewords for the user, and the LDPC codeword length for the user; 
	generate encoded padded bits for the user based on a concatenation of bits of the coded bitstream for the user concatenated with a second plurality of zero bits, a count of zero bits in the second plurality of zero bits is equal to the count of coded pad bits for the user; 
	distribute the encoded padded bits for the user to one or more spatial streams for the user based on a count of coded bits per constellation point per spatial stream for the user; and transmit an EDMG OFDM PHY Protocol Data Unit (PPDU) based on the one or more spatial streams for the user ; and transmit an EDMG SC PHY Protocol Data Unit (PPDU) based on the one or more spatial streams for the user;” in combination with other limitations recited as specified in claim 1. 
	Claims 18-22 are allowable over the prior art since none of the prior art taken
individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
	“…determine a count of data pad bits for a user based on a count of Low- Density Parity-Check (LDPC) codewords for the user, an LDPC codeword length for the user, an LDPC code rate for the user, and a length of a Physical Layer (PHY) Service Data Unit (PSDU) for the user ;
	 determine scrambled PSDU bits for the user based on a concatenation of a scrambled PSDU for the user concatenated with a first plurality of zero bits, a count of zero bits in the first plurality of zero bits is equal to the count of data pad bits for the
 user ; 
	 convert the scrambled PSDU bits for the user into a plurality of LDPC codewords for the user;
	 generate a coded bitstream for the user based on the plurality of LDPC codewords for the user; 
	determine a count of coded pad bits for the user based on a count of Orthogonal Frequency Division Multiplexing (OFDM) symbols for the user, the count of LDPC codewords for the user, and the LDPC codeword length for the user; 
	generate encoded padded bits for the user based on a concatenation of bits of the coded bitstream for the user concatenated with a second plurality of zero bits, a count of zero bits in the second plurality of zero bits is equal to the count of coded pad bits for the user; 
	distribute the encoded padded bits for the user to one or more spatial streams for the user based on a count of coded bits per constellation point per spatial stream for the user; and transmit an EDMG OFDM PHY Protocol Data Unit (PPDU) based on the one or more spatial streams for the user;… and transmit an EDMG SC PHY Protocol Data Unit (PPDU) based on the one or more spatial streams for the user;”  in combination with other limitations recited as specified in claim 18. 
	Claims 23-24 are allowable over the prior art since none of the prior art taken
individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
“…determining a count of data pad bits for a user based on a count of Low- Density Parity-Check (LDPC) codewords for the user, an LDPC codeword length for the user, an LDPC code rate for the user, and a length of a Physical Layer (PHY) Service Data Unit (PSDU) for the user ;
	 determining scrambled PSDU bits for the user based on a concatenation of a scrambled PSDU for the user concatenated with a first plurality of zero bits, a count of zero bits in the first plurality of zero bits is equal to the count of data pad bits for the
 user ; 
	 converting the scrambled PSDU bits for the user into a plurality of LDPC codewords for the user;
	 generating a coded bitstream for the user based on the plurality of LDPC codewords for the user; 
	determining a count of coded pad bits for the user based on a count of Orthogonal Frequency Division Multiplexing (OFDM) symbols for the user, the count of LDPC codewords for the user, and the LDPC codeword length for the user; 
	generating encoded padded bits for the user based on a concatenation of bits of the coded bitstream for the user concatenated with a second plurality of zero bits, a count of zero bits in the second plurality of zero bits is equal to the count of coded pad bits for the user; 
	…distribute the encoded padded bits for the user to one or more spatial streams for the user based on a count of coded bits per constellation point per spatial stream for the user; and transmit an EDMG OFDM PHY Protocol Data Unit (PPDU) based on the one or more spatial streams for the user;… and transmit an EDMG SC PHY Protocol Data Unit (PPDU) based on the one or more spatial streams for the user;”  in combination with other limitations recited as specified in claim 23. 
	The following is a showing of the closest prior art:
	Choi (WO 2018/216922 A1) discloses a count of data pad bits for a user based on a repetition factor for the user, determining a count of coded pad bits for the user based on a count of Single Carrier (SC) symbol blocks for the user and per symbol per spatial stream for the user ( See provisional document 62/523791 pages 2 - 6)
	Handte et al (US 20200145137 A1) discloses distribute the encoded padded bits for the user to one or more spatial streams for the user based on a count of coded bits per symbol per spatial stream for the user; and transmit based on the one or more spatial streams for the user. (See Fig. 9 IEEE802.11 ay implementation and related discussion in the disclosure)
	Eitan (US 20170257201 A1) discloses a method of transmitting extended directional multi-gigabit packets (Figs. 1-12)
	Zhang (US 20150365263 A1) discloses a method for padding data stream in an
OFDM network (Fig 1-19).
	Park (US 20190191331 A1) discloses method for communication physical
protocol data unit in wireless network. (Figs. 9 and 15)
	All the prior art disclose conventional method for communicating physical layer
protocol data unit, either singularly or in combination, fail to anticipate or render the
above italicized features in each independent claim obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474